Hart, J., (dissenting). The agreement for a reference in this case is as follows: "It was further stipulated and agreed by the respective parties in open court that if the court should find against the said defendants and cross-plaintiffs on the issues made by their answers and cross-complaints, that the said respective causes should then be referred to a master to take testimony as to the mesne profits due plaintiff, if any, from said defendants, respectively, and as to the amounts due defendants, respectively, for improvements made and taxes paid, if any, by them, or either or any of them upon the property in controversy in said several cases.” To my mind an agreement to take testimony before a master does not include a consent that he may make a finding of facts; and it is well settled in this State that in order to make the finding of facts by a master as conclusive as the verdict of a jury, there must be a reference by consent to find the facts. The reason for the rule is that, the parties having voluntarily submitted their controversy to a special tribunal, there is no reason why they should not abide the result of their action.